[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO DISMISS #109
This is a tort action claiming damages for personal injuries resulting from a motor vehicle accident. The plaintiffs have named eight defendants who they claim were responsible for the accident.
The complaint is dated November 19, 1997, with a return date of Wednesday, January 7, 1998. Martin Eisenberg, one of the eight defendants, has filed this Motion to Dismiss on the grounds of insufficient process due to improper return date. Thereafter the plaintiffs filed an amended complaint, amending the return date to Tuesday, January 6, 1998, and filed an objection to the defendant's motion to dismiss.
Although the plaintiffs motion to amend the complaint (Motion #114) has not been acted upon, the Court will sui sponte grant this motion under Connecticut General Statutes Sec. 52-72. Our Supreme Court has said that the "intent of the legislature in enacting 52-72 was to prevent the loss of jurisdiction merely because of a defective return day" Concept Associates, Ltd. v.Board of Tax Review, 229 Conn. 618, 623, 642 A.2d 1186 (1994), rev'g 31 Conn. App. 793, 627 A.2d 471, (1993)1.
The Court, therefore, will deny the Motion to Dismiss of the defendants and grant the plaintiff's motion to amend the complaint (Motion #114).
PELLEGRINO, J. CT Page 5681